                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:17 CR 90
                                         )
JOHN DOUGLAS SUTTON                      )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated January 21, 2020 (DE # 36), to which objections have been waived, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed a violation of his supervised release as described in the

January 16, 2020, Revised Summary Report of Violations. (DE # 32.) The Agreed

Disposition of Supervised Release Violation (DE # 34) is ACCEPTED, and defendant’s

term of supervised release is REVOKED. Defendant is hereby sentenced to time served

as of January 21, 2020, and then shall continue on supervised release for a period of

twenty-four (24) months under the conditions of supervision described within the

Revised Summary Report of Violations. (DE # 32.)

                                         SO ORDERED.

      Date: January 21, 2020
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
